Citation Nr: 0738793	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-06 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran had active service from January 1959 to November 
1962.  This appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In this decision, the RO denied 
entitlement to service connection for a left knee disability.

The veteran testified in March 2005 via a video-conference 
hearing before a traveling Veterans Law Judge (VLJ) from the 
Board.  In May 2005, the Board remanded the claim to the RO 
for additional development.  The case has been returned to 
the Board and is ready for further review.  


FINDING OF FACT

The veteran's left knee disorder is not shown to be related 
to his military service.  


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
service, and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1131, 5103, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims. 

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in April 2003.  
The RO notice letter dated in March 2003, informed the 
veteran what the evidence must show to support his claim, 
what he should do, and that he could provide evidence to 
support his claim for service connection or location of such 
evidence.  The notice letter notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his 
claims, or to provide a properly executed release so that VA 
could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  It is the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Similar letters were 
mailed in April 2004, June 2005, August 2005, and February 
2006, which further elaborated on these principals.  The duty 
to notify the veteran was satisfied under the circumstances 
of this case. 38 U.S.C.A. § 5103.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A notice letter 
properly informing the veteran in this regard was sent in a 
September 2007 supplemental statement of the case.  As the 
Board is denying the claim for service connection, any timing 
deficiency as to notice of these downstream elements is 
nonprejudicial.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA and private 
treatment records are also on file.  No other treatment 
records have been identified.  The veteran has been afforded 
a hearing before the Board, and VA examinations with opinions 
have been conducted.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issue on 
appeal is required to comply with the duty to assist. 38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 
3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he has a left knee disability 
related to his military service.  The record reflects that he 
did have an injury to the left knee during service and that 
he currently has a left disorder.  Thus, in order for the 
claim to prevail, there must be a medical nexus associating 
his current complaints to service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

The service medical records indicate that the veteran 
sustained an injury to his left knee while playing football 
November 1959.  He was initially placed in a "posterior 
plaster cast" and assigned bed rest.  After the cast was 
removed, the veteran continued to experience pain in the knee 
and was given whirlpool treatment through December 1959.  In 
early March 1960, he was seen again for fluid on the left 
knee.  There was minimal effusion, but the left knee was 
"generally" stable and within normal limits.  However, the 
quadriceps tonus and development was inadequate and the 
veteran was assigned conditioning exercises.  The veteran was 
separated from active service in November 1962.  The lower 
extremities were reported to be normal.  

After service, a left knee disorder is first noted in the 
record in 1978, and private and VA treatment records since 
then until currently show treatment for left knee complaints.  
However, none of objective evidence of record provides a 
medical nexus between the veteran's service and his current 
complaints.  

In November 1978, private hospitalization records reveal that 
the veteran underwent arthroscopy, arthrotomy, lateral 
menisectomy, and repair of the fascia lata of the left knee.  
The history reported in these records noted that the 
veteran's primary complaint was left knee pain.  He was 
reported to have initially injured this joint during his 
military service while playing a football game.  The veteran 
claimed that since that injury, he had recurrent problems 
with his left knee that became progressively worse, primarily 
pain on the lateral side of the joint and swelling in the 
knee.  He claimed that these episodes had caused him problems 
with his work and his daily living.  He denied any 
instability in the knee, but asserted that on occasion the 
left knee would lock at 30 degrees of flexion.  Twice in the 
past the healthcare provider, Dr. I.V. Levine, had performed 
arthrogram on the left knee that showed no abnormalities.  
However, the current examiner felt that the veteran suffered 
with a lateral torn meniscus.  

A VA orthopedic examination report of December 2003 noted a 
history of the veteran's in-service left knee injury.  The 
veteran reportedly revealed that during service he was 
generally able to do most of the activities that were 
required of him but he did have some problem in certain ways 
with the left knee, with something like if he had to lean on 
his left side he would feel as if the left knee is not as 
strong.  After service, it was noted that the veteran was 
able to be very active, he played volleyball, he played 
racket ball, and he skied every winter and he was able to run 
and there was no limitations anywhere.  It was noted that the 
veteran stated that while doing those physical activities he 
always noticed that with certain movements, lateral movements 
on the left side, he would feel as though the left knee was 
not as strong.  However he reported that he never had any 
significant swelling or pain or obvious instability.  

The examiner noted that this history changed in 1978 when the 
veteran reportedly heard his left knee pop while playing 
racquetball.  His left knee collapsed and was followed by 
periods of locking.  The veteran then reportedly sought 
treatment from his private healthcare provider that resulted 
in knee surgery and repair.  Since this surgery, the veteran 
reportedly gave up active sports and only exercised through 
walking and riding a stationary bicycle.  He was reported to 
walk nine miles twice a week and three and a half miles twice 
a week.  In his diagnosis, the examiner commented that the 
veteran "seems to have some degenerative joint disease 
changes" in his left knee.  Based on the veteran's reported 
long time post-service history of activity in sports and 
history of not seeking treatment for his left knee problems, 
the examiner concluded that it was difficult to relate his 
condition of the left knee which is basically the result of 
injury in 1978 and [the surgical procedure that followed, 
then] to what happened during the time of service.  

VA X-ray of the knees on the date of examination noted 
multiple evidences of severe degenerative changes in the left 
knee, with only mild degenerative change in the right knee.  
The radiologist's impression was advanced degenerative 
changes of the left knee following prior surgery, lateral 
menisectomy.

The veteran was examined by the same VA examiner in May 2007.  
The examiner reported that the claims file was reviewed as 
well as private X-ray reports that the veteran brought with 
him to the examination.  The examiner noted by way of history 
that the veteran injured his left knee in service in November 
1959 when he twisted his knee playing football.  The 
veteran's medical history was documented and he underwent an 
examination.  The examiner diagnosed traumatic degenerative 
joint disease of the left knee of a severe degree.  It was 
noted that the veteran was status post left knee surgery with 
lateral meniscectomy and lateral collateral ligament repair 
from 1978.  The examiner stated that the veteran did have an 
in-service injury, but that he subsequently had normal 
function of the knee at discharge.  It was pointed out that 
he did not have any symptoms, and no arthroscopic procedure 
in service with conservative treatment.  It was noted that he 
subsequently reinjured it in November 1978 and that this 
significant injury required surgery.  It was also pointed out 
that the veteran did not have any ongoing issues after 
service separation that required medical care.  The examiner 
concluded that thus in would be mere speculation to connect 
the veteran's current left knee disability to that of the one 
time injury in service.  

The objective medical evidence is against the veteran's 
claim.  While he suffered a left knee injury in service, at 
separation there was no left knee disorder noted.  A left 
knee disorder is not shown after service until 1978, over 15 
years after separation, when the veteran was treated for a 
contemporaneous left knee injury.  There is no evidence of 
arthritis of the left knee within one year of separation from 
service.  See 38 U.S.C.A. § 1112.  There is no competent 
medical evidence of record showing that the left knee 
disorder, first demonstrated over 15 years after service, had 
its onset during active service or is related to any in-
service disease or injury.  The currently diagnosed disorder 
has not been linked in any way by medical evidence to 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  In 
fact, the VA examiner in May 2007 concluded that connecting 
the in-service injury to the veteran's current left knee 
disability would require resorting to mere speculation.  
There is no factually based medical opinion which supports 
the contention that the veteran incurred a chronic left knee 
disorder in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  As such, service connection is not warranted.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998); 38 C.F.R. § 3.159(a)(1) 
(2007); see also Duenas v. Principi, 18 Vet. App. 512, 520 
(2004); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Here, the only competent medical evidence of 
record addressing whether the veteran's left knee disorder is 
related to service, the opinion offered by the VA examiner 
noted above, is against such a relationship.  

For the reasons provided above, the preponderance of evidence 
is against the appellant's claim.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  The Board regrets that a more 
favorable determination could not be made in this case.


ORDER

Service connection for a left knee disorder is denied  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


